Name: Council Regulation (EC) No 1092/94 of 6 May 1994 allocating, for 1994, certain additional catch quotas between Member States for vessels fishing in Norwegian waters north of 62 N and in Icelandic waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 12. 5. 94 Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1092/94 of 6 May 1994 allocating, for 1994, certain additional catch quotas between Member States for vessels fishing in Norwegian waters north of 62 ° N and in Icelandic waters 12 October 1993 establishing a control system applicable to the common fisheries policy (3), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Article 1 Having regard to the proposal from the Commission, Vessels flying the flag of a Member State shall be author ­ ized in 1994 to take catches within the geographical limits and subject to the quotas set out in Annex I, in waters falling within the fisheries jurisdiction of Norway north of 62 ° N without prejudice to catches already authorized for the same period by Council Regulation (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (4). Whereas the Agreement on the European Economic Area, which entered into force on 1 January 1994, has given the Community and Norway and Iceland the opportunity to develop their cooperation in the fisheries sector, and to conclude supplementary Agreements on fisheries in the form of an exchange of letters (2) ; Whereas under these Agreements, Norway and Iceland undertook to grant to the Community additional catch quotas for cod in Norwegian waters and for redfish in the Icelandic fishing zone ; Article 2 Catches by vessels flying the flag of a Member State in waters falling within the Icelandic Exclusive Economic Zone shall be limited for 1994 to the quotas set out in Annex II hereto. Whereas allocation methods must take into account the interests of all Member States whenever new fishing opportunities are established in accordance with Article 8 (4) (iii) of Regulation (EEC) No 3760/92 ; whereas due consideration should be given to the economic and social cohesion of the Community, since it has acquired the resources in question within the framework of the Agree ­ ment on the European Economic Area ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. Whereas the fishing activities covered by this Regulation are subject to the control and inspection measures provided for in Council Regulation (EEC) No 2847/93 of (') OJ No L 389, 21 . 12. 1992, p. 1 . (2) OJ No L 346, 31 . 12. 1993, pp. 25 and 19 . 0 OJ No L 261 , 20 . 10 . 1993, p. 1 . (4) OJ No L 341 , 31 . 12 . 1993, p. 104. No L 121 /2 Official Journal of the European Communities 12. 5 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1994. For the Council The President Th. PANGALOS ANNEX I Allocation for 1994 of additional Community catch quotas in Norwegian waters, as referred to in Article 1 (Norwegian waters north of 62 ° N) (tonnes : fresh round weight) Species ICES division Communitycatch quotas Quotas allocated to Member States Cod I and II 7 250 Spain 3 260 Portugal 3 260 Ireland 365 Greece 365 ANNEX II Allocation for 1994 of Community catch quotas in Icelandic waters, as referred to in Article 2 (tonnes : fresh round weight) Species I ICES division Communitycatch quotas Quotas allocated to Member States Redfish Va 3 000 (') Germany 1 690 United Kingdom 1 160 Belgium 100 France 50 (') Including unavoidable by-catches (cod not allowed).